Osbaldo A. Saenz Sr. and
                                                                    Maria Estela G. Saenz Trust
                                                                    through their Trustee Esther
                                                                        A.S. Salmon, Estela


                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 20, 2014

                                      No. 04-14-00033-CV

                                    Osbaldo A. SAENZ Jr.,
                                          Appellant

                                                v.

   Osbaldo A. SAENZ Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S.
         Salmon, Estela Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased,
                                          Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-11-242
                          Honorable Ana Lisa Garza, Judge Presiding

                                         ORDER
         Appellees’ brief was due on July 16, 2014. See TEX. R. APP. P. 38.6(b). This court
granted Appellees’ first motion for extension of time to file their brief until August 6, 2014. On
August 19, 2014, Appellees filed a second motion for extension of time to file the brief and the
brief itself.
       Appellees’ motion is GRANTED. Appellees’ brief is deemed timely filed.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court